DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This Office Action is in response to the amendment filed on 10/12/22.  Examiner acknowledged that claims 1 is amended; claim 2 is canceled.  Currently, claims 1, 3-11 are pending.
The information disclosure statement (IDS) submitted on 10/12/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments (filed 10/12/22) with respect to claim(s) 1 have been considered but are moot in the new ground of rejection in view of machine translation of newly found prior art Funatsu (JP 2018177193).  
Regarding Claim 1, applicant argues (see p.11 of the Remarks) that Kaphengst nor Salter reasonably teach or suggest controlling a light emitting unit based on information acquired from an interior of a vehicle to compensate for adjustments to the light-adjusting member.  This argument is not persuasive.
Newly found prior art Funatsu teaches reducing an amount of external light entering the vehicle while increasing the amount of internal light emission to compensate [0063].  Thus, Funatsu teaches the limitation above.  Accordingly, the rejection of claim 1 over Kaphengst is maintained.
Claims 3-9 and 11 are similarly rejected as they depend on claim 1.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kaphengst (US 2018/0043756) in view of Salter (US 2018/0272931) and machine translation of Funatsu (JP 2018177193).
Regarding Claim 1, Kaphengst teaches a vehicle light-adjusting system ([0003] “A passenger compartment incident light management subsystem”; Fig. 1) comprising: an incident portion (Fig. 2: 15, 16) which an external light (Fig. 2: 57) enters; a light-adjusting member (Fig. 3: 74) arranged in the incident portion ([0023] “The window 15 includes an inner transparent layer 71, an outer transparent layer 73 and a pixelated layer 74”); and a control unit (Fig. 1: 50) that controls transmittance ([0028] “controller 50 operates to control the LMS 70 to reduce the transparency of one or a plurality of the electrochromic cells 76 of the window 15 based upon the intensity of the incident light”) of the light-adjusting member, wherein the light-adjusting member is divided into a plurality of parts (Fig. 3: 76-n), and the control unit is capable of adjusting an individual transmittance ([0023] “LMS 70 includes control routines that selectively control electric power to individual leads in the electrode array 78 to activate and deactivate the selected ones of the electrochromic cells 76”) of each of the plurality of parts, the vehicle light-adjusting system further comprising an information acquiring unit (Fig. 1: 40) that acquires information on a predetermined object ([0014] “subsubsystem 40 includes a light monitoring controller 42 and a plurality of sensors, control routines, calibrations and other elements that are configured to monitor and characterize incident light that transmits through one or more of the windows 15 into the passenger compartment 14 and also to determine a field of view (FOV) of each of the passengers in the passenger compartment”) in the interior.
Kaphengst does not teach a light emitting unit provided in an interior of a vehicle; a control unit that controls illuminance of the light emitting unit; wherein the light emitting unit is arranged remotely from the light-adjusting member; wherein the control unit, based on the information acquired by the information acquiring unit: adjusts the transmittance of the light-adjusting member to reduce an amount of external light entering the interior of the vehicle while adjusting the illuminance of the light emitting unit to increase an amount of emission light in the interior of the vehicle to compensate for the reduced amount of external light entering the interior of the vehicle, or  adjusts the transmittance of the light-adjusting member to increase the amount of external light entering the interior of the vehicle while adjusting the illuminance of the light emitting unit to reduce the amount of emission light in the interior of the vehicle to compensate for the increased amount of external light entering the interior of the vehicle.
Salter is in the field of vehicle lighting (abstract) and teaches a light emitting unit (Fig. 2: 100) provided in an interior of a vehicle (Fig. 2: 1); a control unit (Fig. 3: 150) that controls illuminance of the light emitting unit; wherein the light emitting unit is arranged remotely from the light-adjusting member (Fig. 2: dome light 100 is remote from light-adjusting member which are part of the vehicle windows as indicated by Kaphengst).
Funatsu is in the field of vehicle lighting (abstract) and teaches a light emitting unit provided in an interior of a vehicle ([0063] “an illumination mechanism or the like, not illustrated, provided inside the vehicle to brighten the inside of the vehicle”); a control unit (Fig. 2: 35) that controls illuminance of the light emitting unit ([0063] “drive control unit 35 may further control an illumination mechanism”); wherein the control unit, based on the information acquired by the information acquiring unit (Fig. 2: 33): adjusts the transmittance of the light-adjusting member ([0063] “light control film provided in each of the windows”) to reduce an amount of external light entering the interior of the vehicle while adjusting the illuminance of the light emitting unit to increase an amount of emission light in the interior of the vehicle to compensate for the reduced amount of external light entering the interior of the vehicle ([0075] “when the direct sunlight prevention mode and the brightness constant mode are selected as the control mode, the vehicle light control system 31 can prevent sunlight from directly entering the occupant and adjust the brightness in the vehicle based on the set control criterion”; [0063] “when the brightness inside the vehicle is lower than the control reference temperature, the drive control unit 35 may further control an illumination mechanism or the like, not illustrated, provided inside the vehicle to brighten the inside of the vehicle”), or adjusts the transmittance of the light-adjusting member to increase the amount of external light entering the interior of the vehicle while adjusting the illuminance of the light emitting unit to reduce the amount of emission light in the interior of the vehicle to compensate for the increased amount of external light entering the interior of the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Kaphengst with control of external light entering the vehicle as well as interior light of the vehicle as taught by Funatsu and Salter in order to adjust transmittance of light control members [Funatsu 0005] based on control mode since this allow individual control for occupants to prevent direct sunlight from entering the occupant seat [Funatsu 0061] while providing desirable conditions for the occupant [Funatsu 0076].  

Regarding Claim 3, the combination of Kaphengst, Salter and Funatsu teach the vehicle light-adjusting system according to claim 1, wherein the light emitting unit is configured such that an irradiation range of a light to irradiate is adjustable, and the control unit adjusts the irradiation range based on the information acquired by the information acquiring unit (Salter [0054] “controller 150 of the dome light assembly 100 can produce these decorative light patterns based at least in part on environmental inputs 160 obtained from light sensors…Further, the controller 150 can activate one or more of the LED sources (e.g., LED sources 40b, 40c as shown in FIGS. 3, 4) to direct particular decorative light patterns within the interior 3 of the vehicle 1 to produce various effects”).

Regarding Claim 4, the combination of Kaphengst, Salter and Funatsu teach the vehicle light-adjusting system according to claim 1, wherein the light-adjusting member is divided into the plurality of parts by a plurality of lines (Kaphengst Fig. 3: 78) arranged along a predetermined direction (Kaphengst Fig. 3: horizontally) and a plurality of intersecting lines (Kaphengst Fig. 3: 76 formed by intersecting lines) intersecting the plurality of lines, and the control unit determines a light-shielding part (Kaphengst Fig. 3: 76-1) that shields light among the plurality of parts, and a non-light-shielding part (Kaphengst Fig. 3: 76) that does not shield light among the plurality of parts based on the information acquired by the information acquiring unit, adjusts the transmittance of the light-shielding part to within a first range (Kaphengst Fig. 3: 76-1 darken), and adjusts the transmittance of the non-light-shielding part to within a second range (Kaphengst Fig. 3: 76 are not darken; [0026] “activating a first plurality of the electrochromic cells 76 with a first level of applied voltage to reduce transparency of the window 15 by a first amount within a first spatially-defined subsection that is a first horizontal band on the window 15…LMS 70 may individually activate and deactivate the electrochromic cells of one of the windows 15 to reduce the transparency of a spatially-defined subsection of the window 15”).

Regarding Claim 5, the combination of Kaphengst, Salter and Funatsu teach the vehicle light-adjusting system according to claim 3, wherein the light-adjusting member is divided into the plurality of parts by a plurality of lines (Kaphengst Fig. 3: 78) arranged along a predetermined direction (Kaphengst Fig. 3: horizontally) and a plurality of intersecting lines (Kaphengst Fig. 3: 76 formed by intersecting lines) intersecting the plurality of lines, and the control unit determines a light-shielding part (Kaphengst Fig. 3: 76-1) that shields light among the plurality of parts, and a non-light-shielding part (Kaphengst Fig. 3: 76) that does not shield light among the plurality of parts based on the information acquired by the information acquiring unit, adjusts the transmittance of the light-shielding part to within a first range (Kaphengst Fig. 3: 76-1 darken), and adjusts the transmittance of the non-light-shielding part to within a second range (Kaphengst Fig. 3: 76 are not darken; [0026] “activating a first plurality of the electrochromic cells 76 with a first level of applied voltage to reduce transparency of the window 15 by a first amount within a first spatially-defined subsection that is a first horizontal band on the window 15…LMS 70 may individually activate and deactivate the electrochromic cells of one of the windows 15 to reduce the transparency of a spatially-defined subsection of the window 15”).

Regarding Claim 6, the combination of Kaphengst, Salter and Funatsu teach the vehicle light-adjusting system according to claim 1, wherein the information is at least one selected from a group consisting of brightness of the predetermined object (Kaphengst [0003] “determine an intensity of the incident light relative to a field of view of the passenger”; [0018] “monitoring intensity of the incident light that transmits through one of the windows 15 into the passenger compartment 14”), temperature of the predetermined object, number of blinks, and diameter of a pupil of an eye.

Regarding Claim 7, the combination of Kaphengst, Salter and Funatsu teach the vehicle light-adjusting system according to claim 1, wherein the predetermined object is a plurality of occupants (Kaphengst [0019] “determine the intensity of incident light relative to the FOV of each of the passengers”), the information acquiring unit acquires individual information on each of the occupants (Kaphengst [0019] “determine the intensity of incident light relative to the FOV of each of the passengers”), and the control unit adjusts the transmittance of the light-adjusting member and adjusts the illuminance of the light emitting unit so that brightness of an individual predetermined area (Kaphengst [0027] “The reduced transparency may be dynamically controlled, and can be localized to a specific one of the electrochromic cells 76, localized to an entire area of a selected one of the windows 15, or may encompass selected electrochromic cells 76 of all of the windows 15 of the vehicle”) of the occupant becomes a predetermined illuminance (Kaphengst Fig. 4: 422).

Regarding Claim 8, the combination of Kaphengst, Salter and Funatsu teach the vehicle light-adjusting system according to claim 1, wherein the light emitting unit is arranged in a ceiling (Salter Fig. 2: 200) of the vehicle.

Regarding Claim 9, the combination of Kaphengst, Salter and Funatsu teach the vehicle light-adjusting system according to claim 1, wherein the light emitting unit is arranged in regions of the interior of the vehicle not having the incident portion (Salter [0052] “dome light assemblies and similar lighting assemblies can be installed in the interior of vehicles, residences, dwellings and other structures within roof, wall and other panel elements. These light assemblies can produce various functional lighting patterns within the interior of vehicles” NOTE: it is well known in the art the underside of a vehicle roof does not receive light incident)

Regarding Claim 11, the combination of Kaphengst, Salter and Funatsu teach the vehicle light-adjusting system according to claim 1, wherein the light emitting unit is operable to emit light in a different direction (Salter Fig. 3: 42a-c) than light transmitted through the incident portion (Salter Fig. 2: 300a, b).
Allowable Subject Matter
Claim 10 is allowed.
The primary reasons for allowance of the claim 10 is due to the inclusion of the following limitations:
"…the control unit creates a checkered pattern in which adjacent parts of the plurality of parts are arranged such that the light-shielding parts and the non-light-shielding parts are alternately arranged in both a vertical direction and a lateral direction to create the checkered pattern with the light-shielding parts and the non-light-shielding parts." and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 10.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844